UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4286



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN KELSEY WATKINS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-04-306)


Submitted:   October 21, 2005             Decided:   November 8, 2005


Before WILLIAMS, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William C. Ingram,
First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant. Robert Albert Jamison Lang, OFFICE OF THE
UNITED STATES ATTORNEY, Winston-Salem, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           John Kelsey Watkins appeals his conviction and eighty-

four   month   sentence   imposed    following    a   plea   of   guilty   to

possession of ammunition in commerce after a conviction of a crime

punishable by imprisonment for a term exceeding one year, in

violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) (2000).                  On

appeal, Watkins’ counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967).            Watkins’ Anders brief asserts

that there are no meritorious issues for appeal, but questions

whether the district court abused its discretion when it denied his

motion to allow substitute counsel.           Watkins was advised of his

right to file a pro se supplemental brief, but did not respond.

The Government adopted counsel’s Anders brief and elected not to

file a separate brief.     We affirm.

           Whether a motion for substitution of counsel should be

granted is within a trial court’s discretion, United States v.

Corporan-Cuevas, 35 F.3d 953, 956 (4th Cir. 1994), and an indigent

defendant has no right to a particular attorney and can demand new

counsel only for good cause.         United States v. Gallop, 838 F.2d

105, 108 (4th Cir. 1988).     A defendant does not have an absolute

right to substitution of counsel. United States v. Mullen, 32 F.3d

891, 895 (4th Cir. 1994).     In evaluating whether the trial court

abused its discretion in denying counsel’s motion to withdraw, this

court must consider:      (1) the timeliness of the motion; (2) the


                                    - 2 -
adequacy   of   the   court’s   inquiry;    and   (3)   whether     the

attorney/client conflict was so great that it had resulted in total

lack of communication preventing an adequate defense.    Gallop, 838

F.2d at 108.

           Watkins timely filed his motion for new counsel (more

than a month prior to the sentencing), although the district court

did not address that motion until the sentencing hearing.         Thus,

the timeliness prong under Gallop may weigh in Watkins’ favor.

Nevertheless, the district court conducted an adequate inquiry into

Watkins’ reasons for wanting new counsel.    Moreover, there was no

evidence that a breakdown of communication between Watkins and his

attorney prevented Watkins from receiving adequate representation.

We therefore conclude that the district court did not abuse its

discretion in denying Watkins’ motion for new counsel.

           As required by Anders, we have reviewed the entire record

and have found no meritorious issues for appeal.        We therefore

affirm Watkins’ conviction and sentence.    This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.        If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.    Counsel’s motion

must state that a copy thereof was served on the client.            We

dispense with oral argument because the facts and legal contentions


                                - 3 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                      AFFIRMED




                              - 4 -